Case 2:21-cv-00143-SPC-MRM Document 1 Filed 02/23/21 Page 1 of 31 PageID 1




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION



 KATHLEEN MOCK, an individual,                      CIVIL ACTION

                      Plaintiff,
                                                    Case No. 2:21-cv-143
 v.
                                                    Judge:
 SHAW DEVELOPMENT, LLC, a Florida
 limited liability company,                         Mag. Judge:

                      Defendant.


                COMPLAINT AND DEMAND FOR JURY TRIAL

      NOW COMES the Plaintiff, KATHLEEN MOCK (“MOCK” or “Plaintiff”),

by and through undersigned counsel, and states the following for her Complaint:

                                   CAUSES OF ACTION

      1.     This is an action brought under Title VII of the Civil Rights Act of 1964

(Title VII), Americans with Disabilities Act (ADA), Florida Civil Right Act (FCRA),

and the Family & Medical Leave Act (FMLA) for (1) gender discrimination in

violation of Title VII, (2) gender discrimination in violation of the FCRA, (3)

retaliation in violation of Title VII, (4) retaliation in violation of the FCRA (gender),

(5) disability discrimination in violation of the ADA, (6) disability discrimination

in violation of the FCRA, (7) retaliation in violation of the ADA, (8) retaliation in



                                           1
Case 2:21-cv-00143-SPC-MRM Document 1 Filed 02/23/21 Page 2 of 31 PageID 2




violation of the FCRA (disability), (9) interference in violation of the FMLA, and

(10) retaliation in violation of the FMLA.

                                     PARTIES

      2.     The Plaintiff, KATHLEEN MOCK (“MOCK”) is an individual and a

resident of Florida who at all material times resided, in Lee County, Florida, and

who worked for the Defendant in Lee County, Florida.

      3.     Defendant, SHAW DEVELOPMENT, LLC (“SHAW”) is a Florida

limited liability company, and has a principal place of business in Lee County,

Florida. SHAW employed MOCK.

      4.     At all material times, SHAW employed greater than fifty (50)

employees.

                         JURISDICTION AND VENUE

      5.     This Court has jurisdiction of this matter under 28 U.S.C. §1331.

      6.     Venue is proper in the United States District Court for the Middle

District of Florida because the Plaintiff currently resides in Hendry County (but

worked in Lee County, Florida at all material times), and SHAW conducts

business in, and some or all of the events giving rise to Plaintiff’s claims occurred

in Lee County, Florida, which is within the Middle District of Florida. Venue is

proper in the Fort Myers Division under Local Rule 1.02(b)(5) since Lee County is

within the Fort Myers Division.



                                         2
Case 2:21-cv-00143-SPC-MRM Document 1 Filed 02/23/21 Page 3 of 31 PageID 3




      7.    MOCK received her Notice of Right to Sue from United States Equal

Employment Opportunity Commission (“EEOC”) on November 27, 2020 and the

instant Complaint is filed within the time frame required under the law. (A true

and accurate copy of the Notice of Right to Sue is attached as Exhibit A).

                          GENERAL ALLEGATIONS

      8.    MOCK began her employment with SHAW on or about March 9,

2010and was employed as a tool maker machinist.

      9.    MOCK always performed her assigned duties in a professional

manner and was extremely well qualified for her position.

      Gender Discrimination/Retaliation

      10.   MOCK is a female and as such is a member of a protected class.

      11.   MOCK was the only female in SHAW’s machine shop.

      12.   MOCK suffered severe and pervasive harassment based upon her

gender and objected to the same to SHAW on several occasions.

      13.   MOCK repeatedly suffered and objected to, inter alia, the following

forms of gender-based harassment and discrimination: being assigned a heavier

workload, being required to perform tasks not required of her male colleagues,

being required to report nearly every detail of her daily productivity (whereas

males were not), being ignored, being subjected to daily sexist remarks, jokes and

comments, being demoted, being required to report any instance where she left

her work area, recording a video and sending it to MOCK’s son where SHAW

                                         3
Case 2:21-cv-00143-SPC-MRM Document 1 Filed 02/23/21 Page 4 of 31 PageID 4




employees told MOCK’s son that she was a “bitch.” A SHAW employee would

yell “hot flash” every time MOCK would turn on a fan, being spit on, and giving

MOCK a poor performance review because her objections constituted “not getting

along with others.”

      14.    MOCK’s last objection occurred on or about March 12, 2019

      15.    However, SHAW took no remedial action of any kind, on any of

MOCK’s objections.

      16.    MOCK was separated from her employment on March 14, 2019.

      Disability Discrimination/Retaliation/FMLA

      17.    As a result of SHAW allowing the harassment of MOCK to continue

unabated, MOCK developed flare-ups of her disabilities, which SHAW noticed.

      18.    Nevertheless, MOCK always performed her assigned duties in a

professional manner and was very well qualified for her position despite her

impairments of the mental-emotional system.

      19.    MOCK’s impairments impact her ability to perform major life

activities, such as thinking and working when not in remission.

      20.    MOCK has a history of these impairments that limits major bodily

functions and several major life activities. MOCK’s impairments qualify as a

disability as that term is defined under 28 C.F.R. §36.104(iii).




                                          4
Case 2:21-cv-00143-SPC-MRM Document 1 Filed 02/23/21 Page 5 of 31 PageID 5




         21.   As her flare-ups worsened, on or about March 12, 2019, MOCK

requested brief leave as a reasonable accommodation, which doubled as a request

for FMLA leave.

         22.   However, SHAW refused to provide MOCK with any reasonable

accommodations or FMLA leave, notwithstanding MOCK’s entitlement to the

same, though SHAW did email MOCK forms for her to enroll in the company’s

Employee Assistance Program (EAP) program.

         23.   MOCK was separated from her employment on March 14, 2019.

         24.   Consequently, SHAW discriminated against MOCK by refusing her

request for reasonable accommodations, interfered with MOCK’s right to FMLA

leave and reinstatement, and retaliated against her when she requested FMLA

leave.

  COUNT I – VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF
                  1964, GENDER HARASSMENT

         25.   Plaintiff incorporates by reference Paragraphs 1-16 of this Complaint

as though fully set forth below.

         26.   MOCK is a female and as such, is a member of a protected class.

         27.   At all material times, MOCK was an employee and SHAW was her

employer covered by and within the meaning of Title VII of the Civil Rights Act

of 1963, 42 U.S.C §2000e.




                                          5
Case 2:21-cv-00143-SPC-MRM Document 1 Filed 02/23/21 Page 6 of 31 PageID 6




        28.   MOCK was, and is, qualified for the positions that she held with

SHAW.

        29.   MOCK has endured gender harassment, gender-based comments,

jokes, and disparate treatment while employed, thereby altering the terms and

conditions of her employment and creating a hostile work environment.

        30.   The acts, failures to act, practices and policies set forth above

constitute intentional discrimination on the basis of MOCK's gender in violation

of Section 703 of Title VII, 42 U.S.C. § 2000e-2.

        31.   As a direct and proximate result of the violations of 42 U.S.C. § 2000e

et seq. as referenced and cited herein, MOCK has lost benefits and privileges of

her employment and has been substantially and significantly injured in her career

path.

        32.   As a direct and proximate result of the violations of 42 U.S.C. § 2000e

et seq. as referenced and cited herein, and as a direct and proximate result of the

prohibited acts perpetrated against her, MOCK is entitled to all relief necessary to

make her whole as provided for under 42 USC § 2000e et seq.

        33.   As a direct and proximate result of SHAW’s actions, MOCK has

suffered damages, including but not limited to, a loss of employment

opportunities, loss of past and future employment income and fringe benefits,

humiliation, and non-economic damages for physical injuries, mental and

emotional distress.

                                           6
Case 2:21-cv-00143-SPC-MRM Document 1 Filed 02/23/21 Page 7 of 31 PageID 7




          34.      MOCK has exhausted her administrative remedies and this count is

timely brought.

          WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of

right, and:

   i.           Injunctive relief directing Defendant to cease and desist from all gender

                harassment;

   ii.          Back pay and all other benefits, perquisites and other compensation for

                employment which plaintiff would have received had she maintained

                her position with the Defendant, plus interest, including but not limited

                to lost salary and bonuses;

   iii.         Front pay, including raises, benefits, insurance costs, benefits costs, and

                retirement benefits;

   iv.          Reimbursement of all expenses and financial losses Plaintiff has incurred

                as a result of Defendant’s actions;

   v.           Declaratory relief declaring the acts and practices of Defendants to be in

                violation of the statute cited above;

   vi.          Punitive damages;

   vii.         Reasonable attorney's fees plus costs;

   viii.        Compensatory damages, and;

   ix.          Such other relief as this Court shall deem appropriate.



                                                7
Case 2:21-cv-00143-SPC-MRM Document 1 Filed 02/23/21 Page 8 of 31 PageID 8




 COUNT II – VIOLATION OF THE FLORIDACIVIL RIGHTS ACT OF 1992,
                    GENDER HARASSMENT

        35.   Plaintiff incorporates by reference Paragraphs 1-16 of this Complaint

as though fully set forth below.

        36.   MOCK is a female and as such, is a member of a protected class.

        37.   At all material times, MOCK was an employee and SHAW was her

employer covered by and within the meaning of the FCRA.

        38.   MOCK was, and is, qualified for the positions that she held with

SHAW.

        39.   MOCK has endured gender harassment, gender-based comments,

jokes, and disparate treatment while employed with SHAW, thereby altering the

terms and conditions of her employment and creating a hostile work environment.

        40.   The acts, failures to act, practices and policies of SHAW set forth

above constitute intentional discrimination on the basis of MOCK's gender in

violation of the FCRA.

        41.   As a direct and proximate result of the violations of the FCRA as

referenced and cited herein, MOCK has lost benefits and privileges of her

employment and has been substantially and significantly injured in her career

path.

        42.   As a direct and proximate result of the violations of the FCRA as

referenced and cited herein, and as a direct and proximate result of the prohibited


                                         8
Case 2:21-cv-00143-SPC-MRM Document 1 Filed 02/23/21 Page 9 of 31 PageID 9




acts perpetrated against her, MOCK is entitled to all relief necessary to make her

whole as provided for under the FCRA.

          43.      As a direct and proximate result of SHAW’s actions, MOCK has

suffered damages, including but not limited to, a loss of employment

opportunities, loss of past and future employment income and fringe benefits,

humiliation, and non-economic damages for physical injuries, mental and

emotional distress.

          44.      MOCK has exhausted her administrative remedies and this count is

timely brought.

          WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of

right, and:

   i.           Injunctive relief directing Defendant to cease and desist from all gender

                harassment;

   ii.          Back pay and all other benefits, perquisites and other compensation for

                employment which plaintiff would have received had she maintained

                her position with the Defendant, plus interest, including but not limited

                to lost salary and bonuses;

   iii.         Front pay, including raises, benefits, insurance costs, benefits costs, and

                retirement benefits;

   iv.          Reimbursement of all expenses and financial losses Plaintiff has incurred

                as a result of Defendant’s actions;

                                                9
Case 2:21-cv-00143-SPC-MRM Document 1 Filed 02/23/21 Page 10 of 31 PageID 10




   v.          Declaratory relief declaring the acts and practices of Defendants to be in

               violation of the statute cited above;

   vi.         Punitive damages;

   vii.        Reasonable attorney's fees plus costs;

   viii.       Compensatory damages, and;

   ix.         Such other relief as this Court shall deem appropriate.

  COUNT III – VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF
                       1964- RETALIATION

         45.      Plaintiff incorporates by reference Paragraphs 1-16 of this Complaint

as though fully set forth below.

         46.      MOCK is a female a person and, as such, is a member of a protected

class.

         47.      At all material times, MOCK was an employee and SHAW was her

employer covered by and within the meaning of Title VII of the Civil Rights Act

of 1963, 42 U.S.C §2000e.

         48.      MOCK was qualified for the positions that she held with SHAW.

         49.      MOCK endured continuous gender harassment, gender-based

comments, inappropriate discipline, disparate treatment and inappropriate

threats on her employment while employed with SHAW, thereby altering the

terms and conditions of her employment and creating a hostile work environment,




                                              10
Case 2:21-cv-00143-SPC-MRM Document 1 Filed 02/23/21 Page 11 of 31 PageID 11




which, after MOCK complained, caused the separation of her employment with

SHAW.

      50.    MOCK complained to SHAW about the gender harassment, hostile

environment, violation of policies and retaliation, and SHAW clearly observed her

growing discomfort concerning the same.

      51.    MOCK's complaints constitute a protected activity because her

complaints were concerning an unlawful activity of SHAW.

      52.    Said protected activity was the proximate cause of SHAW’s negative

employment actions against MOCK.

      53.    Instead of preventing said treatment, SHAW retaliated against

MOCK.

      54.    The acts, failures to act, practices and policies of SHAW set forth

above constitute retaliation in violation of Section 703 of Title VII, 42 U.S.C. §

2000e-2.

      55.    As a direct and proximate result of the violations of 42 U.S.C. § 2000e

et seq., as referenced and cited herein, MOCK has lost all of the benefits and

privileges of her employment and has been substantially and significantly injured

in her career path.

      56.    As a direct and proximate result of the violations of 42 U.S.C. § 2000e

et seq., as referenced and cited herein, and as a direct and proximate result of the



                                        11
Case 2:21-cv-00143-SPC-MRM Document 1 Filed 02/23/21 Page 12 of 31 PageID 12




prohibited acts perpetrated against her, MOCK is entitled to all relief necessary to

make her whole as provided for under 42 USC § 2000e et seq.

      57.     As a direct and proximate result of SHAW’s actions, MOCK has

suffered damages, including but not limited to, a loss of employment opportunities,

loss of past and future employment income and fringe benefits, humiliation, and

non-economic damages for physical injuries, mental and emotional distress.

      58.     MOCK has exhausted her administrative remedies and this count is

timely brought.

      WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of

right, and:

      i.      Injunctive relief directing Defendant to cease and desist from all

              retaliation against employees who engage in statutorily protected

              acts;

      ii.     Back pay and all other benefits, perquisites and other compensation

              for employment which plaintiff would have received had she

              maintained her position with the Defendant, plus interest, including

              but not limited to lost salary and bonuses;

      iii.    Front pay, including raises, benefits, insurance costs, benefits costs,

              and retirement benefits;

      iv.     Reimbursement of all expenses and financial losses Plaintiff has

              incurred as a result of Defendant’s actions;

                                         12
Case 2:21-cv-00143-SPC-MRM Document 1 Filed 02/23/21 Page 13 of 31 PageID 13




         v.      Declaratory relief declaring the acts and practices of Defendant to be

                 in violation of the statute cited above;

         vi.     Punitive damages;

         vii.    Reasonable attorney's fees plus costs;

         viii.   Compensatory damages, and;

         ix.     Such other relief as this Court shall deem appropriate.

 COUNT IV – VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT OF 1992-
                        RETALIATION

         59.     Plaintiff incorporates by reference Paragraphs 1-16 of this Complaint

as though fully set forth below.

         60.     MOCK is a female a person and, as such, is a member of a protected

class.

         61.     At all material times, MOCK was an employee and SHAW was her

employer covered by and within the meaning of the FCRA.

         62.     MOCK was qualified for the positions that she held with SHAW.

         63.     MOCK endured continuous gender harassment, gender-based

comments, inappropriate discipline, disparate treatment and inappropriate

threats on her employment while employed with SHAW, thereby altering the

terms and conditions of her employment and creating a hostile work environment,

which, after MOCK complained, caused the separation of her employment with

SHAW.


                                             13
Case 2:21-cv-00143-SPC-MRM Document 1 Filed 02/23/21 Page 14 of 31 PageID 14




        64.   MOCK complained to SHAW about the gender harassment, hostile

environment, violation of policies and retaliation, and SHAW clearly observed her

growing discomfort concerning the same.

        65.   MOCK's complaints constitute a protected activity because her

complaints were concerning an unlawful activity of SHAW.

        66.   Said protected activity was the proximate cause of SHAW’s negative

employment actions against MOCK.

        67.   Instead of preventing said treatment, SHAW retaliated against

MOCK.

        68.   The acts, failures to act, practices and policies of SHAW set forth

above constitute retaliation in violation of the FCRA.

        69.   As a direct and proximate result of the violations of the FCRA, as

referenced and cited herein, MOCK has lost all of the benefits and privileges of

her employment and has been substantially and significantly injured in her career

path.

        70.   As a direct and proximate result of the violations of the FCRA, as

referenced and cited herein, and as a direct and proximate result of the prohibited

acts perpetrated against her, MOCK is entitled to all relief necessary to make her

whole as provided for under the FCRA.

        71.   As a direct and proximate result of SHAW’s actions, MOCK has

suffered damages, including but not limited to, a loss of employment opportunities,

                                        14
Case 2:21-cv-00143-SPC-MRM Document 1 Filed 02/23/21 Page 15 of 31 PageID 15




loss of past and future employment income and fringe benefits, humiliation, and

non-economic damages for physical injuries, mental and emotional distress.

      72.     MOCK has exhausted her administrative remedies and this count is

timely brought.

      WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of

right, and:

      i.      Injunctive relief directing Defendant to cease and desist from all

              retaliation against employees who engage in statutorily protected

              acts;

      ii.     Back pay and all other benefits, perquisites and other compensation

              for employment which plaintiff would have received had she

              maintained her position with the Defendant, plus interest, including

              but not limited to lost salary and bonuses;

      iii.    Front pay, including raises, benefits, insurance costs, benefits costs,

              and retirement benefits;

      iv.     Reimbursement of all expenses and financial losses Plaintiff has

              incurred as a result of Defendant’s actions;

      v.      Declaratory relief declaring the acts and practices of Defendant to be

              in violation of the statute cited above;

      vi.     Punitive damages;

      vii.    Reasonable attorney's fees plus costs;

                                          15
Case 2:21-cv-00143-SPC-MRM Document 1 Filed 02/23/21 Page 16 of 31 PageID 16




      viii.   Compensatory damages, and;

      ix.     Such other relief as this Court shall deem appropriate.

COUNT V – VIOLATION OF THE AMERICANS WITH DISABILITIES ACT,
                        AS AMENDED

      73.     Plaintiff incorporates by reference Paragraphs 1-9 and 17-24 of this

Complaint as though fully set forth below.

      74.     At all relevant times, MOCK was an individual with a disability

within the meaning of the ADAAA.

      75.     Specifically, MOCK has physical impairments that substantially limit

one or more major life activities and bodily functions, has a record of the

impairment, and is regarded by SHAW as having such impairments.

      76.     MOCK is a qualified individual with disabilities as that term is

defined in the ADAAA.

      77.     MOCK is an individual who, with or without reasonable

accommodation, at all relevant times could perform the essential functions of the

job with SHAW.

      78.     At all material times, MOCK was an employee and SHAW was her

employer covered by and within the meaning of the ADAAA.

      79.     SHAW was made aware and was aware of MOCK’ disabilities, which

qualify under the ADAAA.




                                         16
Case 2:21-cv-00143-SPC-MRM Document 1 Filed 02/23/21 Page 17 of 31 PageID 17




      80.   SHAW discriminated against MOCK with respect to the terms,

conditions, and privileges of employment because of her disabilities.

      81.   SHAW conducted itself with malice or with reckless indifference to

MOCK’ federally protected rights.

      82.   SHAW discriminated against MOCK in violation of the ADAAA by

interfering with her enjoyment of all benefits, privileges, terms, and conditions of

her employment.

      83.   The conduct of SHAW altered the terms and conditions of MOCK’s

employment and MOCK suffered negative employment action in the form of

discipline and termination.

      84.   As a direct and proximate result of the violations of the ADAAA, as

referenced and cited herein, MOCK has lost all of the benefits and privileges of

her employment and has been substantially and significantly injured in her career

path that was anticipated from her employment.

      85.   As a direct and proximate result of the violations of the ADAAA as

referenced and cited herein, and as a direct and proximate result of the prohibited

acts perpetrated against her, MOCK is entitled to all relief necessary to make her

whole.

      86.   As a direct and proximate result of SHAW’s actions, MOCK has

suffered damages, including but not limited to, a loss of employment

opportunities, loss of past and future employment income and fringe benefits,

                                        17
Case 2:21-cv-00143-SPC-MRM Document 1 Filed 02/23/21 Page 18 of 31 PageID 18




humiliation, and non-economic damages for physical injuries, mental and

emotional distress.

          87.      MOCK has exhausted her administrative remedies and this count is

timely brought.

          WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of

right, and:

   i.           Injunctive relief directing the Defendant to cease and desist from all

                disability discrimination of all employees;

   ii.          Back pay and all other benefits, perquisites and other compensation for

                employment which plaintiff would have received had she maintained

                her position with Defendant, plus interest, including but not limited to

                lost salary and bonuses;

   iii.         Front pay, including benefits, insurance costs, benefits costs, and

                retirement benefits;

   iv.          Reimbursement of all expenses and financial losses Plaintiff has incurred

                as a result of Defendant’s actions;

   v.           Declaratory relief declaring the acts and practices of Defendant to be in

                violation of the statute cited above;

   vi.          Reasonable attorney's fees plus costs;

   vii.         Compensatory damages;

   viii.        Punitive damages, and;

                                               18
Case 2:21-cv-00143-SPC-MRM Document 1 Filed 02/23/21 Page 19 of 31 PageID 19




   ix.         Such other relief as this Court shall deem appropriate.

     COUNT VI – VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT-
                   DISABILITY DISCRIMINATION

         88.      Plaintiff incorporates by reference Paragraphs 1-9 and 17-24 of this

Complaint as though fully set forth below.

         89.      At all relevant times, MOCK was an individual with a disability

within the meaning of the FCRA.

         90.      Specifically, MOCK has physical impairments that substantially limit

one or more major life activities, has a record of the impairment, and is regarded

by SHAW as having such impairments.

         91.      MOCK is a qualified individual with disabilities as that term is

defined in the FCRA.

         92.      MOCK is an individual who, with or without reasonable

accommodation, at all relevant times could perform the essential functions of her

own job with SHAW.

         93.      At all material times, MOCK was an employee and SHAW was her

employer covered by and within the meaning of the FCRA.

         94.      SHAW was made aware and was aware of MOCK’ disabilities, which

qualify under the FCRA.

         95.      SHAW discriminated against MOCK with respect to the terms,

conditions, and privileges of employment because of her disabilities.


                                             19
Case 2:21-cv-00143-SPC-MRM Document 1 Filed 02/23/21 Page 20 of 31 PageID 20




      96.    SHAW conducted itself with malice or with reckless indifference to

MOCK’ protected rights under Florida law.

      97.    SHAW discriminated against MOCK in violation of the FCRA by

interfering with her enjoyment of all benefits, privileges, terms, and conditions of

her employment.

      98.    The conduct of SHAW altered the terms and conditions of MOCK’

employment and MOCK suffered negative employment action in the form of

discipline and termination.

      99.    As a direct and proximate result of the violations of the FCRA, as

referenced and cited herein, MOCK has lost all of the benefits and privileges of

her employment and has been substantially and significantly injured in her career

path that was anticipated from her employment.

      100.   As a direct and proximate result of the violations of the FCRA as

referenced and cited herein, and as a direct and proximate result of the prohibited

acts perpetrated against her, MOCK is entitled to all relief necessary to make her

whole.

      101.   As a direct and proximate result of SHAW’s actions, MOCK has

suffered damages, including but not limited to, a loss of employment

opportunities, loss of past and future employment income and fringe benefits,

humiliation, and non-economic damages for physical injuries, mental and

emotional distress.

                                        20
Case 2:21-cv-00143-SPC-MRM Document 1 Filed 02/23/21 Page 21 of 31 PageID 21




          102.   MOCK has exhausted her administrative remedies and this count is

timely brought.

          WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of

right, and:

   i.        Injunctive relief directing Defendant to cease and desist from all

             disability discrimination of all employees;

   ii.       Back pay and all other benefits, perquisites and other compensation for

             employment which plaintiff would have received had she maintained

             her position with Defendant, plus interest, including but not limited to

             lost salary and bonuses;

   iii.      Front pay, including benefits, insurance costs, benefits costs, and

             retirement benefits;

   iv.       Reimbursement of all expenses and financial losses Plaintiff has incurred

             as a result of Defendant’s actions;

   v.        Declaratory relief declaring the acts and practices of Defendant to be in

             violation of the statute cited above;

   vi.       Reasonable attorney's fees plus costs;

   vii.      Compensatory damages;

   viii.     Punitive damages, and;

   ix.       Such other relief as this Court shall deem appropriate.



                                            21
Case 2:21-cv-00143-SPC-MRM Document 1 Filed 02/23/21 Page 22 of 31 PageID 22




         COUNT VII – VIOLATION OF THE ADAAA- RETALIATION

        103.   Plaintiff incorporates by reference Paragraphs 1-9 and 17-24 of this

Complaint as though fully set forth below.

        104.   Following MOCK’s re-request for reasonable accommodation and

objection to disability discrimination, SHAW retaliated by altering the terms and

conditions of her employment by terminating MOCK.

        105.   MOCK’s objection to disability discrimination constitutes a protected

activity because such objections were in furtherance of rights secured to her by

law.

        106.   Said protected activity was the proximate cause of SHAW’ negative

employment actions against MOCK including changed working conditions,

discipline, and ultimately termination.

        107.   Instead of ceasing its disparate treatment based upon disability,

SHAW retaliated against MOCK via changed working conditions, discipline, and

termination.

        108.   The acts, failures to act, practices and policies of SHAW set forth

above constitute retaliation in violation of the ADAAA.

        109.   As a direct and proximate result of the violations of the ADAAA, as

referenced and cited herein, MOCK has lost all of the benefits and privileges of

her employment and has been substantially and significantly injured in her career

path.

                                          22
Case 2:21-cv-00143-SPC-MRM Document 1 Filed 02/23/21 Page 23 of 31 PageID 23




      110.    As a direct and proximate result of the violations of the ADAAA, as

referenced and cited herein, and as a direct and proximate result of the prohibited

acts perpetrated against her, MOCK is entitled to all relief necessary to make her

whole as provided for under the ADAAA.

      111.    As a direct and proximate result of SHAW’ actions, MOCK has

suffered damages, including but not limited to, a loss of employment

opportunities, loss of past and future employment income and fringe benefits,

humiliation, and non-economic damages for physical injuries, mental and

emotional distress.

      112.    MOCK has exhausted her administrative remedies and this count is

timely brought.

      WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of

right, and:

      i.      Injunctive relief directing Defendant to cease and desist from all

              retaliation against employees who engage in statutorily protected

              acts;

      ii.     Back pay and all other benefits, perquisites and other compensation

              for employment which plaintiff would have received had she

              maintained her position with the Defendant, plus interest, including

              but not limited to lost salary and bonuses;



                                         23
Case 2:21-cv-00143-SPC-MRM Document 1 Filed 02/23/21 Page 24 of 31 PageID 24




       iii.    Front pay, including raises, benefits, insurance costs, benefits costs,

               and retirement benefits;

       iv.     Reimbursement of all expenses and financial losses Plaintiff has

               incurred as a result of the Defendant’s actions;

       v.      Declaratory relief declaring the acts and practices of the Defendant to

               be in violation of the statute cited above;

       vi.     Reasonable attorney's fees plus costs;

       vii.    Compensatory damages, and;

       viii.   Such other relief as this Court shall deem appropriate.

   COUNT VIII – VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT OF
                       1992- RETALIATION

       113.    Plaintiff incorporates by reference Paragraphs 1-9 and 17-24 of this

Complaint as though fully set forth below.

       114.    Following MOCK’s re-request for reasonable accommodation and

objection to disability discrimination, SHAW retaliated by altering the terms and

conditions of her employment by terminating MOCK.

       115.    MOCK’s objection to disability discrimination constitutes a protected

activity because such objections were in furtherance of rights secured to her by

law.




                                           24
Case 2:21-cv-00143-SPC-MRM Document 1 Filed 02/23/21 Page 25 of 31 PageID 25




        116.   Said protected activity was the proximate cause of SHAW’s negative

employment actions against MOCK including changed working conditions,

discipline, and ultimately termination.

        117.   Instead of ceasing its disparate treatment based upon disability,

SHAW retaliated against MOCK via changed working conditions, discipline, and

termination.

        118.   The acts, failures to act, practices and policies of SHAW set forth

above constitute retaliation in violation of the FCRA.

        119.   As a direct and proximate result of the violations of the FCRA, as

referenced and cited herein, MOCK has lost all of the benefits and privileges of

her employment and has been substantially and significantly injured in her career

path.

        120.   As a direct and proximate result of the violations of the FCRA, as

referenced and cited herein, and as a direct and proximate result of the prohibited

acts perpetrated against her, MOCK is entitled to all relief necessary to make her

whole as provided for under the FCRA.

        121.   As a direct and proximate result of SHAW’s actions, MOCK has

suffered damages, including but not limited to, a loss of employment

opportunities, loss of past and future employment income and fringe benefits,

humiliation, and non-economic damages for physical injuries, mental and

emotional distress.

                                          25
Case 2:21-cv-00143-SPC-MRM Document 1 Filed 02/23/21 Page 26 of 31 PageID 26




      122.    MOCK has exhausted her administrative remedies and this count is

timely brought.

      WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of

right, and:

      i.      Injunctive relief directing the Defendant to cease and desist from all

              retaliation against employees who engage in statutorily protected

              acts;

      ii.     Back pay and all other benefits, perquisites and other compensation

              for employment which plaintiff would have received had she

              maintained her position with the Defendant, plus interest, including

              but not limited to lost salary and bonuses;

      iii.    Front pay, including raises, benefits, insurance costs, benefits costs,

              and retirement benefits;

      iv.     Reimbursement of all expenses and financial losses Plaintiff has

              incurred as a result of Defendant’s actions;

      v.      Declaratory relief declaring the acts and practices of the Defendant to

              be in violation of the statute cited above;

      vi.     Reasonable attorney's fees plus costs;

      vii.    Compensatory damages, and;

      viii.   Such other relief as this Court shall deem appropriate.



                                          26
Case 2:21-cv-00143-SPC-MRM Document 1 Filed 02/23/21 Page 27 of 31 PageID 27




   COUNT IX – VIOLATION OF THE FAMILY & MEDICAL LEAVE ACT
                    (“FMLA”)- INTERFERENCE

      123.   The Plaintiff hereby incorporates by reference Paragraphs 1-9 and 17-

24 in this Count by reference as though fully set forth below.

      124.   MOCK qualified for FMLA leave under 29 U.S.C. § 2611(11); 29 CFR

§§ 825.113(a); 825.800 since she suffered from a serious health condition, the FMLA

defining a serious health condition as an illness, injury, impairment, or physical or

mental condition that involves treatment by a health care provider and MOCK

worked more than 1,250 hours in the preceding 12 months of employment with

the SHAW.

      125.   MOCK informed SHAW of her need for leave due to her serious

health conditions.

      126.   SHAW was responsible for designating leave as FMLA-qualifying

and for giving notice of the designation within five business days, absent

extenuating circumstances, after it has enough information to make that

determination, such as when it receives medical certification.

      127.   If SHAW were to have decided that MOCK’s expected absence was

not FMLA-qualifying, it must have notified her of this fact in the Designation

Notice under 29 CFR § 825.300(d)(1).

      128.   SHAW has never provided MOCK with any notice disqualifying her

FMLA leave.


                                         27
Case 2:21-cv-00143-SPC-MRM Document 1 Filed 02/23/21 Page 28 of 31 PageID 28




      129.      In fact, SHAW determined that MOCK was eligible for leave under

the FMLA but then terminated her employment because of her request for

federally protected medical leave and reinstatement.

      130.      MOCK engaged in activity protected by the FMLA when she

requested leave due to her serious health conditions and reinstatement,

consistently informing the SHAW of the same.

      131.      SHAW knew, or should have known, that MOCK was exercising her

rights under the FMLA.

      132.      MOCK complied with all of the notice and due diligence

requirements of the FMLA.

      133.      SHAW was obligated to provide MOCK, an employee who

requested FMLA leave, up to 12 weeks of unpaid leave and then reinstatement to

her former position or an equivalent position with the same pay, benefits, and

working conditions when she returns to work under 29 U.S.C. § 2614(a)(1); 29 CFR

§ 825.215(a).

      134.      SHAW failed to grant leave and to return MOCK to her former

position or an equivalent position in violation of the FMLA.

      135.      A causal connection exists between MOCK's request for FMLA-

protected leave and reinstatement and SHAW’s termination of her employment.




                                        28
Case 2:21-cv-00143-SPC-MRM Document 1 Filed 02/23/21 Page 29 of 31 PageID 29




      136.   SHAW engaged in willful retaliation in violation of the FMLA by

terminating MOCK's employment because she engaged in activity protected by

the FMLA.

      137.   As a result of the above-described violations of FMLA, MOCK has

been damaged by SHAW in the nature of lost wages, salary, employment benefits

and other compensation and is therefore entitled to recover actual monetary

losses, interest at the prevailing rate and liquidated damages.

      WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of

right, an award of damages for lost wages and benefits, prejudgment interest, and

liquidated damages under 29 U.S.C. § 2617(a)(1)(A), reinstatement or such other

legal or equitable relief as may be appropriate, and an award of reasonable

attorney's fees and costs as authorized under 29 U.S.C. § 2617(3), and any other

such damages as this honorable Court deems just.

     COUNT X – VIOLATION OF THE FAMILY MEDICAL LEAVE ACT
                    (“FMLA”)- RETALIATION

      138.   The Plaintiff hereby incorporates by reference Paragraphs 1-9, 17-24

and 124-136 in this Count by reference as though fully set forth below.

      139.   MOCK engaged in activity protected by the FMLA when she

requested leave due to her serious health condition, consistently informing the

SHAW of the same verbally and in writing, and when she demanded

reinstatement.


                                        29
Case 2:21-cv-00143-SPC-MRM Document 1 Filed 02/23/21 Page 30 of 31 PageID 30




      140.   SHAW knew, or should have known, that MOCK was exercising her

rights under the FMLA and was aware of MOCK's need for FMLA-protected

absence.

      141.   A causal connection exists between MOCK's request for FMLA-

protected leave and her termination from employment with SHAW because

MOCK engaged in statutorily protected activity by requesting, taking and

demanding reinstatement from FMLA leave.

      142.   SHAW retaliated by altering the terms and conditions of MOCK’s

employment by refusing to return her to work, thereby terminating MOCK’s

employment because she engaged in the statutorily protected activity of

requesting, taking and demanding reinstatement from FMLA leave. SHAW and

DR. PRASAD refused to return MOCK to work because MOCK requested and

took FMLA leave and terminated her because she engaged in this statutorily

protected activity.

      143.   SHAW engaged in willful and intentional retaliation in violation of

the FMLA by terminating MOCK’s employment because she engaged in activity

protected by the FMLA.

      144.   As a result of the above-described violations of FMLA, MOCK has

been damaged by SHAW in the nature of lost wages, salary, employment benefits

and other compensation and is therefore entitled to recover actual monetary

losses, interest at the prevailing rate and liquidated damages.

                                        30
Case 2:21-cv-00143-SPC-MRM Document 1 Filed 02/23/21 Page 31 of 31 PageID 31




      WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of

right, an award of damages for lost wages and benefits, prejudgment interest, and

liquidated damages under 29 U.S.C. § 2617(a)(1)(A), reinstatement or such other

legal or equitable relief as may be appropriate, and an award of reasonable

attorney's fees and costs as authorized under 29 U.S.C. § 2617(3), and any other

such damages as this honorable Court deems just.

                           DEMAND FOR JURY TRIAL

      NOW COMES the Plaintiff, KATHLEEN MOCK, by and through her

undersigned attorneys, and demands a jury trial under Federal Rule of Civil

Procedure 38 on all issues triable of right by a jury in this action.

                                 Respectfully submitted,



Dated: February 23, 2021         /s/ Benjamin H. Yormak
                                 Benjamin H. Yormak
                                 Florida Bar Number 71272
                                 Trial Counsel for Plaintiff
                                 YORMAK EMPLOYMENT & DISABILITY LAW
                                 9990 Coconut Road
                                 Bonita Springs, Florida 34135
                                 Telephone: (239) 985-9691
                                 Fax: (239) 288-2534
                                 Email: byormak@yormaklaw.com




                                          31
